Citation Nr: 1634056	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-30 833	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran had active service from February 1974 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida, which declined to reopen the claim for service connection for hepatitis C.  

Historically, a December 2009 Board decision denied reopening of a claim for entitlement to service connection for hepatitis C.  

A transcript of the Veteran's testimony at an April 2016 videoconference before the undersigned is of record.  

In a February 2013 rating decision, the RO denied service connection for bilateral hearing loss.  After notification, the Veteran filed a timely Notice of Disagreement (NOD) in March 2013 with respect to this issue.  The RO has not issued a statement of the case (SOC) and there is no indication that it has recognized the NOD.  Therefore, remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

A December 2014 rating decision confirmed and continued the denial of service connection for bilateral hearing loss, and also denied service connection for tinnitus and for an acquired psychiatric disorder, including a depressive disorder, claimed as due to bilateral hearing loss and tinnitus.  The Veteran did not initiate and appeal of the denials of service connection for tinnitus or for an acquired psychiatric disorder, including a depressive disorder.  

The issues of service connection for hepatitis C and bilateral hearing loss are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The December 2009 Board decision denying reopening of the claim for service connection for hepatitis C was final when issued and the Board has not ordered reconsideration of the decision. 

2.  The evidence received since the December 2009 Board decision is so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The Board's December 2009 decision, which denied reopening of a claim for service connection for hepatitis C is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2015).   

2.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Board decisions are final when issued, unless the Board orders reconsideration of the decision.  38 C.F.R. § 1101(a).  The December 2009 Board decision was final when issued and reconsideration has not been ordered.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 1101(a); 20.1104 (2015).  Given that the decision is final, it is not subject to revision in the absence of a showing of clear and unmistakable error.  Furthermore, the claim may not be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new and material.  New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Also, under 38 C.F.R. § 3.156(c) if new and relevant service records are received a previously denied claim will be adjudicated de novo, i.e., without regard to any prior final denial of such claim.  

Moreover, no additional evidence was received within one-year following notification of the denial, and no additional service records were received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c).  

Principles of Service Connection

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Reopening

The Board must determine whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and any de novo adjudication.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim must be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (because that would require a weighing of the totality of the evidence).  

Evidence Previously on File

The evidence on file at the time of the December 2009 Board decision included the Veteran's service records, VA treatment records, and private medical records.  

The Veteran's STRs are negative for symptoms, treatment or a diagnosis of hepatitis during service.  

Records of the Digestive Disease Clinic in February 2002 show that the Veteran had abnormal liver chemistries and hepatitis C when he tried to donate blood a couple of years ago.  He did use drugs about 27 years ago when in Europe but there was no other illicit drug use or risky behavior.  

VA treatment records from February 2002 identified other risk factors including past surgeries in 1987 and 1989.  

The Veteran's hepatitis C diagnosis was first confirmed by a private March 2002 liver biopsy at the Tallahassee Memorial Hospital.  Records in March 2002 from the Tallahassee Memorial Hospital indicate that the Veteran had a tonsillectomy eight (8) years earlier (about 1994).  

A May 2002 clinical note the Digestive Disease Clinic indicated that the Veteran had significant hepatitis C although his liver biopsy changes were not severe, given that he probably contracted hepatitis C 30 years ago (about 1972).  

In an October 2002 statement the Veteran reported that he discovered he had hepatitis in 1999, after donating blood even though he had donated blood since 1989.  When he had questioned why it had not been discovered until he had been donating blood for 10 years he was informed that only recently had blood screening procedures become more detailed.  The blood bank personnel and his physician had asked if he had ever been overseas.  The Veteran reported that during service he had been in Germany and in London.  His lifestyle since military service had been no drinking, no smoking, and no drugs.  He had had annual physicals every year after discharge from service.  He believed he had contracted hepatitis during service because he had been given numerous shots during service, including upon serving in foreign countries as well as because he had faced health hazards in the field.  

VA outpatient treatment (VAOPT) records reflect that in February 2003 the Veteran reported that he had recently been told that he had hepatitis C after he had donated blood.  This came as a surprise to him because he had donated blood many times before.  His past surgical history included a tonsillectomy in 1989, an inguinal hernia repair in 1987, and another inguinal hernia repair, on the other side, in 1989.  Another VAOPT record in February 2003 shows that the Veteran had a history of a tonsillectomy in 1989 or 1990 and had had bleeding complications.  

New Evidence

VAOPT records show that in October 2010 the Veteran reported that he believed he had been infected with hepatitis C during service when the same needle was used on a group of men (for injections).  He wanted a letter from a VA clinician stating that it was possible that he got "HCV" during active service.  He had prepared such a letter but forgot to bring it with him.  He was referred elsewhere regarding such letter.  

On VA examination in September 2012 it was noted that the Veteran had been diagnosed with hepatitis C, and the Veteran related that it was first diagnosed about 10 years after military service.  He denied any drug use and specifically denied any use of intravenous drugs, snorting of cocaine, or use of any other illicit drugs.  He denied any history of blood transfusions and tattoos.  He reported having shared razors during military service and past sexual promiscuity.  He had had hernia repairs when he was in his 20s.  He currently had active symptoms of hepatitis.  With respect to hepatitis risk factors, he had had high risk sexual activity, as well as other direct percutaneous exposure to blood, e.g., sharing razors during service and a history of multiple past sexual partners.  

The Veteran's STRs were reviewed and showed no inservice treatment for hepatitis C.  He had served during a time when the military used airgun injectors for inoculations.  A review of the STRs showed that he had received multiple immunizations and vaccines.  A review of other records noted a history of drug use about 27 years earlier, while the Veteran was in the military in Europe, but there was no illicit drug use or risky behavior other than that.  

The examiner stated that the Veteran's inservice risk factors were inoculations by an airgun injector and drug use.  His postservice risk factors were his inguinal hernia repair in 1987, tonsillectomy in 1989, and another hernia repair in 1989.  The clinical history he related in February 2003 was reported.  A March 2002 liver biopsy documented the presence of hepatitis C.  It was noted that in October 2002 he reported that he was first diagnosed with hepatitis in 1999 after he donated blood.  

In addressing whether the Veteran's hepatitis C was related to inservice inoculations by airgun injectors, the examiner reported that the issue could not be resolved without resorting to mere speculation.  The examiner stated that risk factors identified by the Veteran included inservice sexual activity, shared razors, and airgun inoculations.  While he denied any illicit drug use history, there was contradictory information of "drug use 27 years ago" contained in the gastrointestinal consultation in February 2002.  There was no evidence of surgery during service.  His three postservice surgeries would be considered low risk for transmission of HCV unless transfusions were required, and there was no known history of transfusions.  

Although the examiner noted that air gun injectors were recognized as biologically plausible way to transmit infection, medical literature was silent for documented cases.  Also, there was no objective evidence of hepatitis C during service.  Hepatitis C was often not detected for many years after infection, so it might be difficult to pinpoint the exact blood-to-blood contact event that caused the infection, particularly if more than one risk factor existed.  There was no scientific means to determine the causative risk factor.  The Veteran was potentially at risk prior to, during, and after military service.  There was no objective evidence that the Veteran's hepatitis C was due to active duty.  Determinations of when and/or how a veteran was infected could not be resolved without resort to mere speculation.  

At the April 2016 videoconference the Veteran testified he had first learned that he had hepatitis after service when he donated blood.  Page 2 of the transcript.  This was prior to the surgeries that VA had reported could be postservice risk factors.  VA had stated that he did not have any risk factors for the development of hepatitis during service but it had not been determined that he, in fact, had received airgun injections during service.  The Veteran did not recall all the events surrounding his air gun injections but believed that "they" did not change the needles after every injection.  He did recall having noticed blood running down his arm.  Page 3.  The Veteran denied ever having used intervenous drugs, despite the history of such recorded in VA records.  He recalled events (which were not described) in which blood was shed during service but he did not recall coming into contact with such blood.  He had not had any tattoos.  He had not engaged in high risk sexual activity.  The Veteran stated that he had had hernia surgery and he believed VA thought that he had acquired hepatitis C from that, but he did not otherwise have any new evidence but wished to emphasize that he did not have hepatitis C when he entered active service.  He reported that he had been diagnosed with hepatitis C prior to his hernia surgery.  Page 4.  

The Veteran testified that he had been told by his doctor that it was possible he acquired hepatitis from inservice air gun injectors.  However, he did not have documentary evidence of this.  He had previously submitted to VA, records of private treatment for hepatitis C.  Pages 5 and 6.  He testified that the occasion when he had donated blood, immediately following which he was told that he had hepatitis C, had been in the "late eighties or early nineties."  When it was indicated to the Veteran that the record reflected that this had occurred in around 1999, he testified that "No I didn't know about it until I donated blood."  Page 6.  

When the Veteran was informed that a prior denial of his claim for service connection for hepatitis C had indicated that he had a history of having used drugs 27 years earlier when stationed in Europe, the Veteran denied intravenous drug use.  He also testified that during service he had had dental appointments.  The Veteran's representative requested that the record be left open for a period of 60 days to obtain a supporting medical opinion.  Page 7.  

VA records show that following the videoconference, in April 2016 the Veteran brought a "Nexus statement" to the VA clinic.  However, it was determined by VA treating sources that the form could not be executed.  

Analysis

In December 2009 the Board found that the private hospital records, VA treatment records, and the Veteran's statements submitted since May 2003 were cumulative.  Additionally, this evidence was not material because it did not tend to show that the Veteran's hepatitis C had its onset during, or was caused by, military service.  Although newly associated treatment records confirmed the Veteran's diagnosis of hepatitis C, this new evidence did not indicate that the Veteran's hepatitis C had its onset during active service or was related to any in-service disease, event, or injury.  

The VA treatment records; examination report, and the Veteran's testimony submitted after the December 2009 Board decision are so significant that they must be considered in order to fairly decide the merits of the claim.  

The new records include reports of possible infection in service via air gun injections.  

In the reopening context the credibility of additional evidence, including the Veteran's testimony, is presumed.  This evidence is new and material and the claim is reopened.  


ORDER

New and material evidence not having been submitted, the veteran's claim for service connection for hepatitis C is reopened.  
REMAND

The Court has held that an examiner's statement that he or she cannot provide an opinion without resort to speculation may be accepted in certain circumstances provided the examiner sets out reasons why this is so and states what additional evidence would permit him or her to give an opinion, and it may be necessary for the Board to provide some fact finding in a remand so that an examiner knows which version of events to accept in making an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In the instant case, the 2012 examiner did not state whether additional evidence would be needed to give an opinion.

There is also a potential denial of due process, if the Board were to proceed to adjudicate the merits of the claim after reopening; because the RO has not specifically adjudicated the claim on the merits (although discussion in the statement of the case suggests that it was adjudicating the merits).  See Gardner v. Shinseki, 22 Vet. App. 415, f.n. 2 (2009) (noting that the decision of the U.S. Court of Appeals for the Federal Circuit in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed.Cir.2003) calls into question the ability of the Board to reopen a claim and decide the matter on the merits without remanding the claim to a regional office for a decision on the merits in the first instance).

As discussed in the Introduction above, the Veteran filed a timely March 2013 NOD to a February 2013 rating decision that denied service connection for bilateral hearing loss.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the 2012 VA examination to review the record and provide an opinion as to the likelihood (less than a 50 percent chance; a 50 percent chance; or more than a 50 percent chance) that the Veteran incurred hepatitis C as the result of air gun injections or other exposures to blood in service.  The examiner should presume that the exposures occurred as reported by the Veteran. 

The examiner should provide reasons for the opinion.  If the examiner remains unable to provide an opinion without resort to speculation, the examiner must provide reasons for the inability to provide the opinion; state whether the inability is due to the limits of the examiner's medical knowledge or the limits of medical knowledge in general; and state whether there is additional evidence, which if obtained, would permit the opinion to be provided.

If the 2012 examiner is unavailable, another physician should provide the needed opinions.

2.  Issue an SOC addressing entitlement to service connection for bilateral hearing loss.  This issue should not be certified or returned to the Board unless the Veteran or his representative submits a timely substantive appeal.  

3.  If any benefit sought in a perfected appeal remains denied, issue a supplemental statement of the case, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


